UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6955



RICHARD PATRICK STACH,

                                           Petitioner - Appellant,

          versus


BOBBY SHEARIN,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-02-3558)


Submitted:   October 31, 2003          Decided:     November 10, 2003


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Patrick Stach, Appellant Pro Se. Allen F. Loucks, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Richard   Patrick   Stach,   a       federal   prisoner,   appeals   the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See Stach v. Shearin, No. CA-02-3558 (D. Md. May

30, 2003).    The motion to consolidate is denied.            We dispense with

oral   argument    because   the    facts      and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                      AFFIRMED




                                        2